FILED

UNITED STATES DISTRICT COURT  6 2011

FOR THE DISTRICT OF COLUMBIA
C|srk, U.S. Bistrict & Bankruptcy

Courts for the District of Co|umbia

JUAN M. SAHAGUN PELAYO, ) l

Plaintiff, §

v_ § Civil Action No. \\ - \~l-§D

UNITED STATES OF AMERICA, §

Defendant. §

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint

The Court has reviewed plaintiff’ s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerrzer, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).
Plaintiff` s statement of claim reads as follows:
Breach of Contract and Negligence in Failure to provide protection,
protect confidentiality, satisfy payment obligations, and Assure
lndemnification from prosecution.
Compl. at 5. He demands compensatory damages of $1.5 million plus "an undisclosed amount in
Punitive Damages." Ia’. Because the pleading sets forth no factual allegations to support any of
these claims, it fails to give fair notice to the defendant of the claims asserted against it. The

complaint fails to comply with Rule S(a), and, therefore, it will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

£ttrraaa

United States District Judge

DATE;